DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-11 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of an image recording apparatus wherein the controller is configured to start feeding of a second recording medium, before the recoding of the image to the first recoding medium is completed; continue, in a case that the motor lock state is detected by the lock detector before the recording of the image to the first recording medium is completed, a control for rotating the motor in the second direction, until a process for recoding the image to the first recording medium being executed at a timing when the motor lock state is detected, is completed; and stop a driving of the motor after the process for recoding the image to the first recording medium is completed.  Applicant disclosed such mage recording apparatus inhibits a situation in which the feed roller rotates reversely and instantaneously when the driving of the motor is immediately stopped and the first recording medium is unintentionally conveyed in the conveyance direction during image recording and thus inhibiting a decrease in quality of image recording. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
Mizuno (US 2016/0016419) teaches an image recording apparatus including rotating a motor to cause a supply roller to supply a sheet; a conveyance processing for rotating the motor to cause a conveying roller and/or an output roller to convey the sheet; a pre-discharge supply processing in the image recording operation at a time after a timing when a trailing edge position of a first sheet passes through the conveying roller and before all the recording processings on the first sheet are completed. The supply roller supplies a second sheet in the pre-discharge supply processing to the conveyance path, following the first sheet. 
Park (US 2004/0032074) teaches a paper feeding mechanism for an inkjet printer including power transfer unit includes a swing gear clutch installed between the feed gear and the drive gear, and a rotation power transfer device for connecting the drive gear and the discharge gear, such that a direction of rotation of the drive gear is constantly maintained by the swing gear clutch in a direction for transferring the sheet to 
Oguchi (US 2018/0281478) teaches an ink-jet printer including feeding roller, conveyance motor, a switching mechanism switching transmittance of driving force of the motor; and a controller. The controller rotates the motor in the clockwise and counterclockwise directions just for a second number of times, smaller than the first number of times, in the process of moving the first gear from the second position to the first position. 

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853